Name: 2004/735/EC:Council Decision of 24 May 2004 appointing new members of the Economic and Social Committee
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  European construction;  politics and public safety
 Date Published: 2006-06-07; 2004-10-28

 28.10.2004 EN XM Official Journal of the European Union L 325/51 COUNCIL DECISION of 24 May 2004 appointing new members of the Economic and Social Committee (2004/735/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 49 thereof, Having regard to the Treaty establishing the European Community, and in particular Article 259 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 166 thereof, Having regard to the Act concerning the conditions of accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia and the adjustments to the Treaties on which the European Union is founded, and in particular Articles 14 and 48 thereof, Having regard to the Council Decision of 17 September 2002 appointing the members of the Economic and Social Committee for the period from 21 September 2002 to 20 September 2006, Having regard to the proposals made by the governments of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, After consulting the Commission, Whereas: (1) following the accession of the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia to the European Union, the Economic and Social Committee should be enlarged by the appointment of ninety-five members representing the various economic and social components of organised civil society. (2) the composition of the Committee must take account of the need to ensure adequate representation of the various economic and social components of organised civil society, HAS DECIDED AS FOLLOWS: Sole Article The persons whose names and titles are listed in the Annex are hereby appointed members of the Economic and Social Committee for the period up to 20 September 2006. Done at Brussels, 24 May 2004 For the Council The President D. AHERN ANEXO  PÃ Ã LOHA  BILAG  ANHANG  LISA  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã A  ANNEX  ANNEXE  ALLEGATO  PIELIKUMS  PRIEDAS  MELLÃ KLET  ANNESS  BIJLAGE  ZAÃ Ã CZNIK  ANEXO  PRÃ LOHA  PRILOGA  LIITE  BILAGA LISTA DE LOS MIEMBROS DEL COMITE ECONÃ MICO Y SOCIAL SEZNAM Ã LENÃ ® HOSPODÃ Ã SKÃ HO A SOCIÃ LNÃ HO VÃ BORU LISTE OVER MEDLEMMERNE AF DET ÃKONOMISKE OG SOCIALE UDVALG LISTE DER MITGLIEDER DES WIRTSCHAFTS- UND SOZIALAUSSCHUSSES MAJANDUS- JA SOTSIAALKOMITEE LIIKMETE NIMEKIRI Ã Ã Ã ¤Ã Ã Ã Ã Ã Ã £ Ã ¤Ã ©Ã  Ã Ã Ã Ã ©Ã  Ã ¤Ã Ã £ Ã ÃÃ Ã Ã Ã Ã ÃÃ Ã Ã £ Ã Ã Ã Ã Ã ÃÃ Ã ©Ã ÃÃ Ã Ã £ Ã Ã ÃÃ ¤Ã ¡Ã Ã Ã Ã £ LIST OF THE MEMBERS OF THE ECONOMIC AND SOCIAL COMMITTEE LISTE DES MEMBRES DU COMITÃ  Ã CONOMIQUE ET SOCIAL ELENCO DEI MEMBRI DEL COMITATO ECONOMICO E SOCIALE EKONOMIKAS UN SOCIÃLO LIETU KOMITEJAS LOCEKÃ »U SARAKSTS EKONOMIKOS IR SOCIALINIÃ ² REIKALÃ ² KOMITETO NARIÃ ² SÃ RAÃ AS A GAZDASÃ GI Ã S SZOCIÃ LIS BIZOTTSÃ G TAGJAINAK LISTÃ JA LISTA TAL-MEMBRI TAL-KUMITAT EKONOMIKU U SOÃ JALI LIJST VAN LEDEN VAN HET ECONOMISCH EN SOCIAAL COMITÃ  LISTA CZÃ ONKÃ W KOMITETU EKONOMICZNO-SPOÃ ECZNEGO LISTA DOS MEMBROS DO COMITÃ  ECONÃ MICO E SOCIAL ZOZNAM Ã LENOV HOSPODÃ RSKEHO A SOCIÃ LNEHO VÃ BORU SEZNAM Ã LANOV EKONOMSKO-SOCIALNEGA ODBORA TALOUS- JA SOSIAALIKOMITEAN JÃ SENTEN LUETTELO FÃ RTECKNING Ã VER LEDAMÃ TER I EKONOMISKA OCH SOCIALA KOMMITTÃ N Ã ESKÃ  REPUBLIKA ZBOÃ IL Josef Member of the Management Board, Confederation of Industry of the Czech Republic DRBALOVÃ  VladimÃ ­ra Director of the Department of International Organisations and European Affairs, Confederation of Industry of the Czech Republic ZVOLSKÃ  Marie Member of the Confederation of Employers' and Entrepreneurs' Associations of the Czech Republic VOLEÃ Ivan Deputy Secretary of the Economic Chamber of the Czech Republic Ã ORNEJOVÃ  Helena Senior Officer of the Social and Economic Department, Czech-Moravian Confederation of Trade Unions MATOUÃ EK VladimÃ ­r Senior Officer of the International Department, Czech-Moravian Confederation of Trade Unions Ã TECHOVÃ  Dana Specialist of the International Department, Czech-Moravian Confederation of Trade Unions Ã MEHLÃ K OndÃ ej Junior Officer  Specialist of the Railways' Workers Trade Union JÃ ROVEC LudvÃ ­k Member of the Agrarian Chamber of the Czech Republic Ã MEJKAL David Member of the Czech Coalition of Consumer Activities STULÃ K David Member of the Civil Society Development Foundation PLECHATÃ  Ivana Director of the House Sue Ryde, Civic Association SKOK EESTI PÃ Ã RENDSON Eve Estonian Employers Confederation TSHISTOVA Kristina Estonian Chamber of Commerce and Industry CARR Liina Confederation of Estonian Trade Unions VIIES Mare Estonian Employees Unions Confederation HELLAM Mall Network of the Estonian Nonprofit Associations and Foundations (NENO) KREEGIPUU Kalev Estonian Chamber of Agriculture and Commerce JOOST Meelis Estonian Chamber of Disabled People Ã YÃ Ã ¡Ã Ã £ ANTONIOU Michalis Cyprus Employers and Industrialists Federation MAVROMMATIS Manthos Chamber of Commerce and Industry KYRITSIS Pambis Pancyprian Federation of Labour KITTENIS Demetris Cyprus Workers Confederation VRACHIMIS Giorgos Consumers Association CONSTANTINIDIS Costakis Union of Cypriot Farmers LATVIJA BÃ RZIÃ Ã Andris Strategic Consultant for UNDP Latvia ABkonsultants, owner JAUNZEME Ieva Director General Latvian Employers Confederation KRÃ ªGERS PÃ teris President  Free Trade Union Confederation of Latvia HOMKO Irina Free Trade Union Confederation of Latvia ANÃ A Gunta Chairperson  The Latvian Umbrella Body for Disability Organisations SUSTENTO KOCIÃ Ã Viesturs Head of European Union Department Latvian Chamber of Commerce and Industry DANUSÃ VIÃ S Henriks Chairman of Latvian Traders Association LIETUVA ARLAUSKAS Danukas Director General, Lithuanian Confederation of Business Employers LASIAUSKAS Linas Deputy Director General, Lithuanian Apparel and Textile Industry Association MORKIS Gintaras Deputy Director General, Lithuanian Confederation of Industrialists Ã ½YGIS Arvydas Consultant, Association of Lithuanian Chambers of Commerce, Industry and Crafts BALSIENÃ  Aldona President, Lithuanian Trade Union Solidarumas KVEDARAVIÃ IUS Algirdas Aleksandras Vice-chairperson, Lithuanian Trade Union Confederation PREIDIENÃ  Inga Vice-chairperson, Lithuanian Labour Federation Youth Organization ARMANAVIÃ IENÃ  Alvita President, Lithuanian National Consumer Federation DOMEIKA Rolandas Director, Lithuanian Farmers Union MAGYARORSZÃ G NAGY TamÃ ¡s National Federation of Agricultural Cooperators and Producers VADÃ SZ PÃ ©ter GRD. Confederation of Hungarian Employers and Industrialists VÃ RTES JÃ ¡nos National Federation of Traders and Caterers CSUPORT Antal National Association of Strategic and Public Utility Companies KOLLER Erika Democratic Ligue of Independent Trade Unions KAPUVÃ RI JÃ ³zsef National Confederation of Hungarian Trade Unions PÃ SZTOR MiklÃ ³s GRD. National Confederation of Workers Councils CSER Ã gnes GRD. Cooperation Forum of Trade Unions; Trade Union Confederation of Intellectual Workers HERCZOG MÃ ¡ria GRD. Family, Child and Youth Organisation for Public Use TÃ TH JÃ ¡nos GRD. Association of the Hungarian Industrial Parks GARAI IstvÃ ¡n National Association for Consumer Protection in Hungary BARABÃ S MiklÃ ³s European House MALTA CALLEJA Edwin Secretary General Federation of Industries (FOI) SCIBERRAS Sylvia Honorary Assistant Secretary Malta Chamber of Small and Medium Enterprise (GRTU) PARNIS Michael Deputy Secretary General (Education and International Affairs) General Workers Union (GWU) DARMANIN Anna Maria Chairperson Salvino Spiteri Foundation Union Ã ¦addiema MaqgÃ §udin (UÃ ¦M) ATTARD Grace President National Council of Women POLSKA MALINOWSKI Andrzej Polish Employers Confederation DORDA Tadeusz Polish Employers Confederation KRAWCZYK Jacek Polish Confederation of Private Employers KOMOROWSKI Marek Polish Confederation of Private Employers MULEWICZ JarosÃ aw Maciej Business Centre Club  Association of Employers DONOCIK Tadeusz Polish Chamber of Commerce DRABKO Zbigniew Federation of the Union of Agricultural Employers ADAMCZYK Andrzej Independent Self-Governing Trade Union Solidarity KRZAKLEWSKI Marian Independent Self-Governing Trade Union Solidarity SOBOÃ  Katarzyna Independent Self-Governing Trade Union Solidarity RÃ Ã »YCKI StanisÃ aw All-Poland Alliance of Trade Unions JASIÃ SKI Tomasz All-Poland Alliance of Trade Unions SZYNAKA Edmund Trade Unions Forum TORNBERG Markus National Union of Farmers, Circles and Agricultural Organizations NIEPOKULCZYCKA MaÃ gorzata Polish Consumer Federation SZADZIÃ SKA ElÃ ¼bieta Polish Consumer Federation SZYDÃ OWSKI Andrzej Union of Polish Craftsmen KAMIENIECKI Krzysztof Institute for Sustainable Development CZAJKOWSKI Tomasz Students Parliament of the Republic of Poland MENDZA DROZD Marzena Polish Federation of Non-Government Organizations PLAKWICZ Jolanta Polish Women League SLOVENIJA STOJAN Dare Association of Employers for Craft Activities of Slovenia STANTIC Cveto Chamber of Commerce and Industry of Slovenia ROKSANDIC Metka Association of Free Trade Unions of Slovenia REBOLJ Dusan Confederation of Trade Unions of Slovenia PERGAM HRIBAR Bojan Slovenian Committee of Public Sector Trade Unions NOSE Martin Cooperative Union of Slovenia GREIF Tatjana SKUC  Students cultural center SLOVENSKO LIÃ KA JÃ ¡n Ing. President, Union of Pulp-Paper Industry of the Slovak Republic MIHÃ K Peter Doc. Ing. President of the Slovak Chamber of Trade and Industry (SOPK) ORAVEC JÃ ¡n, PhDr., CSc. President, Entrepreneur Association of Slovakia ONDRUÃ KA Peter JUDr. Adviser for Legal Affairs, KOZ SR MEÃ Ã ¤ANOVÃ  EVA Paed.GRD. Director of Foreign Relations Department and Protocol, KOZ SR National Ecosoc Coordinator Ã KULTÃ TY Eugen Vice-President, KOZ SR PÃ LENÃ K Viliam PhD Doc. RNDr. Head of the Department of Economic Modelling, Slovak Academy of Sciences (SAV) Ã TERN Juraj, DrSc. GRD.h.c. prof. Ing. Honorary Member of Slovak Rectors Conference (SRK) Professor of the University of Economic Studies Ã ERNÃ  Marta RNDr. President of the Union of Consumers Forum